          Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 1 of 26



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA
                                      AUGUSTA DIVISION

BRO T. HESED-EL                                            §
                                                           §
        Plaintiff,                                         §
                                                           §
v.                                                         §
                                                           §   Civil Action No. 1:18-cv-00200-JRH-BKE
CHRISTIAN LOWN                                             §
D/B/A NAVIENT CORPORATION,                                 §
                                                           §
        Defendant.                                         §

          DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED
                 COMPLAINT AND MEMORANDUM IN SUPPORT

          Defendants Christian Lown (“Mr. Lown”) and Navient Corporation (“Navient Corp.”)1

 move to dismiss Plaintiff Bro. T. Hesed-El’s (“Plaintiff’s”) First Amended Complaint to Correct

 His Credit Report and Brief in Support of Complaint [ECF No. 1-2] (“Amended Complaint”) for

 lack of personal jurisdiction and failure to state a plausible claim for relief.

                                               I.    INTRODUCTION

          Plaintiff sued Navient Corp. and its Chief Financial Officer and Executive Vice

 President, Mr. Lown, seeking money damages and injunctive relief in connection with a bad-

 faith attempt to invalidate his student loan debt of more than $150,000. See Exh. 3, Clean Credit

 Report       Process      Package        at        2,   available      at     http://remedymission.com/wp-

          1
           As explained in the Notice of Special Appearance of Christian Lown filed in state court in February 2018,
 Navient Corp., a Delaware corporation, does not service any student loans or other accounts belonging to Plaintiff
 Stephen Anthony Lee, Taqi E Hhamul Hesed El, and/or Bro. T. Hesed-El. The legal entity servicing Plaintiff’s
 student loans is Navient Solutions, LLC—a subsidiary of Navient Corp. See Caione v. Navient Corp., No. CV 16-
 0806 (NLH/JS), 2016 WL 4432687, at *3 (D.N.J. Aug. 18, 2016) (“Sallie Mae, Inc. changed its name to Navient on
 May 1, 2014. The name change followed a corporate reorganization creating (1) a restructured SLM Corporation
 which continued operating as a separate publicly traded company and Sallie Mae Bank, and (2) Navient
 Corporation, of which defendant Navient Solutions, Inc. is a subsidiary.”); Crittenden v. Navient, No. 3:17-CV-
 00364-SB, 2017 WL 5897911, at *1 (D. Or. Sept. 25, 2017), report and recommendation adopted as modified sub
 nom. Crittenden v. Navient Sols., LLC, No. 3:17-CV-00364-SB, 2017 WL 5895137 (D. Or. Nov. 28, 2017) (citation
 omitted) (“Navient [Solutions, LLC] was formerly known as Navient Solutions, Inc. or “NSL.”). Plaintiff
 nevertheless proceeded to identify Navient Corp. as a defendant in his Amended Complaint.
       Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 2 of 26



content/uploads/2017/05/Liberty-Aid-Package.pdf); Exh. 1 at 4, 100, 104. As the online guide to

manufacturing Plaintiff’s “claims” makes clear, its three-step “process” is a shakedown. Exh. 3

at 2-3 (noting the large imbalance in the parties’ litigation costs and encouraging the user to

“keep going through the process as many times as needed until they initiate a settlement offer”).

       The instructions to “Step 3” of the process leave no doubt as to the purpose of this suit:

       NOTE: If [your creditors] want to be difficult, you can dismiss the case the day
       of the court date and then immediately re-file a new small claims case the same
       day. This will cause the creditors to spend $5,000 to $10,000 for each case for
       their legal representation. Eventually they will tire of spending so much money on
       lawyers and admit they are beat, take the loss, and give you want you want, your
       notarized debt dismissal letter and possible fine.

Exh. 3 at 14. The explicit purpose of this process is to coerce settlements of bad-faith claims.

       This claim before the Court is no different. Plaintiff does not allege any facts indicating

that he comes before the Court in a good-faith, but misguided, effort to resolve a legitimate

dispute with Defendants. For example, Plaintiff does not challenge whether he obtained the

student loans, received the benefits of the student loans, or owed the loans. Exh. 1 at 94-104. He

does not allege the loans were paid off, forgiven, or discharged. Id. Nor does he contend that any

person or entity has asserted a competing right to collect payments on the loans. Id.

       Instead, the central premise of Plaintiff’s Amended Complaint is that Navient Corp. did

not properly validate his student loans in response to a handful of self-serving letters and, as a

result, his otherwise enforceable student loan debt is “no longer owed.” Id. at 101, ¶ G. On this

same basis, he contends that “the account has been invalidated” and should not have been

reported to the major consumer reporting agencies (“CRAs”). Id. at 100. These allegations are




                                                 2
        Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 3 of 26



frivolous as a matter of fact and law, and cannot support a plausible claim for relief under the

Fair Debt Collection Practices Act (“FDCPA”) or the Fair Credit Reporting Act (“FCRA”).2

        This Court should see Plaintiff’s “trick,”3 for what it is, dismiss his claims with prejudice,

and award all relief the Court deems appropriate under 28 U.S.C. § 1927, 28 U.S.C. § 1651, and

the Court’s inherent authority. See, e.g., Bro T. Hesed-El v. Poff, No. 1:18-cv-00079-JRH-BKE

(S.D. Ga. June 21, 2018), ECF No. 9 (copy attached hereto as Exhibit 4) (dismissing complaint

filed by Plaintiff and ordering that he pay a $100 frivolity bond before filing any future lawsuit).

                                              II.     BACKGROUND

        Plaintiff4 is the borrower on fifteen federal and private student loans with a total balance

of $152,430.60 as of October 10, 2018. Exh. 1 at 104. Navient Solutions, LLC is the servicer of

Plaintiff’s student loans, including on behalf of the United States Department of Education.5 Id.

Defendant Navient Corp. is a publicly-traded holding company, and the sole member of Navient

Solutions, LLC. See n.1, supra. Defendant Mr. Lown is the CFO of Navient Corp.

        On or about July 5, 2017, Plaintiff sent a letter to “Navient” disputing his student loan

account ending in “5084.” Exh. 1 at 11; id. at 100, ¶ B. Plaintiff’s copy-and-paste letter includes

various demands for information and documentation relating to Plaintiff’s student loans which, if

not provided to Plaintiff’s satisfaction, would purportedly be an “admission that you have no

claim, your agreement not to report negatively to the [CRAs], and your agreement never to

contact me or the person named in your correspondence again.” Exh. 1 at 014; Exh. 3.

        2
           Defendants do not believe Plaintiff intended to allege a claim under the FCRA. However, viewing his pro
se allegations relation to credit reporting liberally, they address the FCRA out of abundance of caution.
        3
            Exh. 3 at 2 (“It is a trick that can be repeated as many times as needed to ensure your debt is removed.”).
        4
         Plaintiff Bro. T. Hesed-El’s Amended Complaint relates to student loans belonging to “Stephen Anthony
Lee” and/or “Taqi E Hhamul Hesed El” under an account number ending “5084.” E.g., Exh. 1 at 100, 104.
Defendants assume in this motion that Plaintiff Bro. T. Hesed-El and Stephen Anthony Lee are the same person.
        5
            Defendants’ arguments in this motion would apply equally to Navient Solutions, LLC, except that
Plaintiff could plausibly allege that Navient Solutions, LLC is a furnisher of information under the FCRA.

                                                            3
       Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 4 of 26



        Navient Solutions, LLC responded on July 14, 2017, identifying Plaintiff’s

correspondence as a frivolous attempt to “make a legal claim sometimes referred to as

‘Redemption,’ ‘Strawman,’ or ‘Acceptance for Value’” which are “often associated with fraud

schemes.” Exh. 1 at 020. In an effort to avoid any miscommunication, Navient Solutions, LLC

invited Plaintiff to contact it to clarify the nature of his claim. Id. Plaintiff rejected the invitation

and submitted another frivolous validation letter. Id. at 021.

        Having completed the predicate steps he believed necessary to manufacture this lawsuit,

see Exh. 3, Plaintiff sued “Christian Lown d/b/a Navient Corporation” in the Magistrate Court of

Richmond County on August 21, 2017. Exh. 1 at 63; see also Exh. 3 (providing a form

“SAMPLE SMALL CLAIMS FILING” for completion and filing as Step 3 in the Clean Credit

Report Process). In his Statement of Claim, Plaintiff asserted a claim for “Specific Performance”

alleging his student loans had been invalidated. Exh. 1 at 63. In addition to a “$1,000 FDCPA

Fine per violation,” Plaintiff requested an order requiring Mr. Lown to write the CRAs within 30

days stating that his student loan debt had been satisfied. Id.

        On October 13, 2017, Plaintiff filed a Certificate in Support of Default Judgment. Exh. 1

at 69. In the Proof of Service attached thereto, an unidentified person stated that service was

made via certified mail to Christian Lown d/b/a Navient c/o Corporation Service Company, 251

Little Falls Dr., Wilmington, DE 19808. Id. On the basis of this alleged service, Plaintiff later

filed a Motion for Default Judgment against “Navient (Corporation).” Id. at 67.

        The Magistrate Court did not enter a default judgment against Mr. Lown or Navient

Corp, recognizing that the record (including the Certificate in Support of Default Judgment)

failed to show that Mr. Lown had been properly served. Id. at 70. Instead, William D. Jennings,

III, Chief Judge of Civil and Magistrate Court, Richmond County, Georgia, transferred the case



                                                   4
       Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 5 of 26



to the Superior Court of Richmond County, State of Georgia on January 9, 2018, and ordered the

Clerk to send a courtesy copy of the Order of Transfer to Mr. Lown. Id.

       On the same day as the transfer, Plaintiff filed a Brief in Support of Claim in the Superior

Court. Exh. 1 at 004. Copying a brief with the same title in the Clean Credit Report Process

Package nearly verbatim, Exh. 3, Plaintiff alleged the failure of “NAVIENT” to “make

presentment of the indenture instrument” and to “present the original note” relating to his student

loan account meant “the debt is no longer owed.” Exh. 1 at 004-05, ¶¶ C, G; see also id. (“In

short, no note means no debt”). Plaintiff further argued that “[b]y not validating the debt with an

appropriate response . . . NAVIENT has broken the United States Code section which is the

FDCPA . . . .” Id. In addition, Plaintiff contended that “NAVIENT” violated the FDCPA “by

verifying an invalidated account . . . .” Id. On these bases, Plaintiff reiterated his demand for

$3,000 in statutory damages and an order requiring “NAVIENT” to request deletion of the trade

lines for his loan account. Id.

       Soon thereafter, Mr. Lown received a copy of the Magistrate Court’s Order of Transfer

and, on February 2, 2018, Mr. Lown filed a Notice of Special Appearance by and through

counsel. Id. at 71. Mr. Lown notified the Superior Court, consistent with Magistrate Court’s

conclusion, that he had not been personally served with a summons pursuant to O.C.G.A. § 15-

10-43(b) (governing service of summons in the magistrate courts of the State of Georgia) or

otherwise served in compliance with O.C.G.A. § 9-11-4. Id. at 72, ¶ 8. The case then sat dormant

for seven months.

       Plaintiff reappeared on September 10, 2018, with a Motion to Schedule Oral Hearing

asking the Superior Court also to schedule a hearing for October 31, 2018. Exh. 1 at 77. The next




                                                5
        Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 6 of 26



day, he filed a Notice of Motion purporting to set a hearing on October 8, 2018. Id. at 78. Mr.

Lown moved the Superior Court to strike Plaintiff’s hearing requests in response and, further, to

order that Plaintiff re-plead his complaint to identify the basis for his claims. Id. As of the date of

this filing, the Superior Court has not ruled on the parties’ motions.6

         On October 10, 2018, Plaintiff filed a Response in Opposition to Defendants’ Motion

including Plaintiff’s More Definite Statement of Claim for Relief and his Amended Complaint.

Exh. 1 at 89. For the first time, Plaintiff identified Navient Corp.7 as a defendant separate from

Mr. Lown. Id. Echoing his prior complaint and incorporating another “Brief in Support of

Claim,” Plaintiff’s Amended Complaint continued to assert that his student loans were invalid

and, therefore, Mr. Lown and/or Navient Corp. are “liable to pay Plaintiff FDCPA fines and are

subject to correction under the Georgia Consumer protection acts.”8 Id. at 96, ¶ 12.

         Navient Corp. removed the case to this Court on November 13, 2018. For the reasons

argued below, the Court should dismiss the Amended Complaint with prejudice.

                                III.    SUMMARY OF THE ARGUMENT

         This Court should dismiss Plaintiff’s claims against Defendants on multiple grounds.

First, Plaintiff has failed to properly serve Mr. Lown or Navient Corp. under Georgia or federal

law. Second, even if Plaintiff had properly served Mr. Lown, the Complaint identifies no basis

for this Court to exercise personal jurisdiction over him. Mr. Lown does not live or work in

Georgia, and he does not have the necessary contacts with the State of Georgia to anticipate

         6
             No hearing occurred on October 8, 2018.
         7
          As explained in the Notice of Special Appearance of Christian Lown, Navient Corp. does not service any
student loans belonging to Plaintiff. See Exh. 1 at 72, n.2; see also id at 81 n.2. He nevertheless proceeded to
identify Navient Corp. instead of Navient Solutions, LLC as a defendant in his Amended Complaint.
         8
           Plaintiff does not identify any “Georgia Consumer protection acts” in his Amended Complaint or
supporting materials. Defendants therefore lack fair notice of any such claims against them. Nevertheless, to the
extent Plaintiff purports to allege such claims, or seeks leave to amend to plead such claim, his claims must fail. Any
such claims are premised on the same fundamental error as his FDCPA claim and cannot survive dismissal.

                                                          6
       Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 7 of 26



being haled into Court here personally. Third, even if this Court had personal jurisdiction over

one or both Defendants, Plaintiff’s Amended Complaint fails to state a plausible claim.

        As a threshold matter, Plaintiff does not allege facts showing that either Defendant is a

“debt collector” under the FDCPA or a furnisher of information under the FCRA. Plaintiff also

fails to allege that he disputed information furnished by either Defendant to the CRAs, and that

the CRAs forwarded his dispute to either Defendant for investigation. Without plausibly alleging

these minimum facts, Plaintiff’s claims under both statutes fail as a matter of law.

        Plaintiff further fails to allege well-pleaded facts that, if viewed liberally, support a

plausible claim under either statute. Specific to Plaintiff’s FDCPA claim, he fails to allege facts

showing that he received or timely responded to an initial communication from either Defendant

and that either Defendant communicated any information to the CRAs that they knew or should

have known was false. Specific to Plaintiff’s FCRA claim, if any, Plaintiff fails to allege facts

showing that either Defendant furnished any inaccurate or incomplete information to the CRAs,

that he disputed any particular inaccurate or incomplete information that either Defendant

furnished to a CRA, that a CRA provided notice of a dispute to either Defendant, and that either

Defendant failed to act in compliance with the FCRA after receiving notice of a dispute.

        To the contrary, a review of the Amended Complaint and incorporated documents shows

its central premise (i.e., that Plaintiff’s student loans ceased to exist) is baseless. Because the

many defects in Plaintiff’s claims are incurable, his Amended Complaint should be dismissed

with prejudice. See Chang v. JPMorgan Chase Bank, N.A., 845 F.3d 1087, 1094 (11th Cir. 2017)

(quoting Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1262–63 (11th Cir. 2004)) (recognizing a

court may deny leave to amend if the amendment would be futile “such as ‘when the complaint

as amended is still subject to dismissal’ because, for example, it fails to state a claim for relief”).



                                                   7
       Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 8 of 26



                                  IV.    LEGAL STANDARD

A. Fed. R. Civ. P. 12(b)(5) – Service of Process.

       “Before a federal court may exercise personal jurisdiction over a defendant, the

procedural requirement of service of summons must be satisfied.” Omni Capital Intern., Ltd. v.

Rudolf Wolff & Co., Ltd., 484 U.S. 97, 104 (1987); accord Prewitt Enters., Inc. v. Org. of

Petroleum Exporting Countries, 353 F.3d 916, 925 n.15 (11th Cir. 2003) (citation omitted).

       The plaintiff bears the burden of establishing proper service. Carrier v. Jordaan, 714 F.

Supp. 2d 1204, 1211 (S.D. Ga. 2008). “A defendant’s actual notice is not sufficient to cure

defectively executed service.” Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

Dismissal under Fed. R. Civ. P. 12(b)(5) is proper if the service of a summons is deficient.

Kammona v. Onteco Corp., 587 Fed. Appx. 575, 578 (11th Cir. 2014).

B. Fed. R. Civ. P. 12(b)(2) – Personal Jurisdiction.

       A federal district court may exercise personal jurisdiction over a nonresident defendant if

(1) the long-arm statute of the forum state allows the exercise of personal jurisdiction over the

defendant; and (2) the exercise of personal jurisdiction comports with constitutional due process.

Brannies v. Internet ROI, Inc., 67 F. Supp. 3d 1365, 1367 (S.D. Ga. 2015) (citations omitted).

       When evaluating the second requirement, courts consider “whether sufficient minimum

contacts exist between the defendants and the forum state so as to satisfy traditional notions of

fair play and substantial justice under the Due Process Clause of the Fourteenth Amendment.”

Sculptchair, Inc. v. Century Arts, Ltd., 94 F.3d 623, 626 (11th Cir. 1996).

       “A plaintiff can establish minimum contacts through a defendant’s contacts within the

forum state unrelated to the litigation—general jurisdiction—or a defendant’s contacts related to




                                                 8
       Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 9 of 26



the litigation—specific jurisdiction.” Bryant v. Fed. Nat’l Mortgage Ass’n, No. 5:16-CV-341

(MTT), 2017 WL 455936, at *2 (M.D. Ga. Feb. 2, 2017).

        “General jurisdiction requires continuous and systematic contacts between the defendant

and the forum state.” Id. (citing Meier v. Sun Int’l Hotels, Ltd., 288 F.3d 1264, 1274 (11th Cir.

2002)). “Meanwhile, specific jurisdiction requires the defendant to have ‘purposefully directed

his activities at residents of the forum . . . and the litigation results from alleged injuries that arise

out of or relate to those activities.’” Id. (quoting Diamond Crystal Brands, Inc. v. Food Movers,

Int’l, Inc., 593 F.3d 1249, 1267 (11th Cir. 2010)). “Put differently, the defendant must have

‘purposefully availed’ itself of the privilege of conducting activities—that is, purposefully

establishing contacts—in the forum state and there must be a sufficient nexus between those

contacts and the litigation.” Diamond Crystal Brands, Inc., 593 F.3d at 1267.

        A court’s inquiry does not end when it finds minimum contacts supporting the exercise of

specific or general personal jurisdiction. “If minimum contacts are sufficiently established, other

factors are examined to determine the ultimate fairness of asserting personal jurisdiction, such as

‘the burden on the defendant; the forum State’s interest in adjudicating the dispute; the plaintiff’s

interest in obtaining convenient and effective relief; the interstate judicial system’s interest in

obtaining the most efficient resolution of controversies; and the shared interest of the several

States in furthering fundamental substantive social policies.’” Brannies, 67 F. Supp. 3d at 1367

(quoting World–Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980)).

        “A plaintiff seeking the exercise of personal jurisdiction over a nonresident defendant

bears the initial burden of alleging in the complaint sufficient facts to make out a prima facie

case of jurisdiction.” United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009).

Moreover, if the defendant offers evidence attacking jurisdiction, the plaintiff must offer proof



                                                    9
      Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 10 of 26



supporting the exercise of jurisdiction “and not merely reiterate the factual allegations in the

complaint.” Polski Linie Oceaniczne v. Seasafe Transp. A/S, 795 F.2d 968, 972 (11th Cir. 1986).

C. Fed. R. Civ. P. 12(b)(6) – Failure to State a Claim.

       In addition to pleading a basis for the Court to exercise jurisdiction over a defendant, a

plaintiff must plead a plausible claim on which relief can be granted. Fed. R. Civ. P. 12(b)(6);

see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements,” do not suffice. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Nor do facts that are “merely consistent with a defendant’s

liability.” Id. (internal quotation marks omitted). The alleged facts must permit the trial court

reasonably to infer that the defendant is liable for the specific wrong the plaintiff alleges and that

it is plausible, not just possible, that the plaintiff is entitled to relief. Id. at 678. “[U]nadorned,

the-defendant-unlawfully-harmed-me accusation[s]” do not meet the plaintiff’s burden. Id.

       “Although the Court must construe plaintiffs’ pro se pleadings liberally, that does not

excuse them from compliance with substantive law and procedural rules.” Ferguson v. Aurora

Loan Servs., No. CV410-174, 2010 WL 4286194, at *1 (S.D. Ga. Oct. 22, 2010). “Judges, then,

at most can construe liberally what pro se litigants say factually, but they cannot develop legal

arguments or plug the legal holes in their cases for them.” Swain v. Colorado Tech. Univ.,

CV414-071, 2014 WL 3012693, at *1 (S.D. Ga. June 12, 2014), report and recommendation

adopted as modified, No. CV414-071, 2014 WL 3568334 (S.D. Ga. July 18, 2014) (citations

omitted); accord Porter v. Duval Cnty. Sch. Bd., 406 F. App’x 460, 462 (11th Cir. 2010)

(citation omitted) (acknowledging courts “may not act as de facto counsel” for pro se plaintiffs).

       “[E]ven with pro se litigants, ‘conclusory allegations or legal conclusions masquerading

as factual conclusions,’ are not sufficient for a well-pled complaint.” Pak v. Recio, No. 6:16-cv-



                                                  10
      Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 11 of 26



00102-MHS-JDL, 2016 WL 4492812, at *2 (E.D. Tex. July 21, 2016), report and

recommendation adopted, No. 6:16-CV-102, 2016 WL 4480553 (E.D. Tex. Aug. 24, 2016)

(quoting Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002).

        “[W]here the plaintiff refers to certain documents in the complaint and those documents

are central to the plaintiff’s claim, then the Court may consider the documents part of the

pleadings for purposes of a Rule 12(b)(6) dismissal.” Brooks v. Blue Cross & Blue Shield of

Florida, Inc., 116 F.3d 1364, 1369 (11th Cir. 1997); Bryant v. Avado Brands, Inc., 187 F.3d

1271, 1276-81 (11th Cir. 1999). Exhibits contradicting the conclusory allegations of a complaint

will govern. Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1206 (11th Cir. 2007).

                             V.    ARGUMENT AND AUTHORITIES

    A. The Court does not have personal jurisdiction over Mr. Lown.

            i.   Plaintiff did not properly serve Mr. Lown.9

        Fed. R. Civ. P. 4(e) requires that Plaintiff serve Mr. Lown with process (1) under the law

of the state in which the district court is located or (2) “by “leaving a copy of [the summons and

complaint] at the individual’s dwelling or usual place of abode with someone of suitable age and

discretion who resides there.’” Merch. Ivory Productions (USA), Inc. v. Donaldson, No. CV 414-

240, 2015 WL 5157481, at *7 (S.D. Ga. Sept. 1, 2015) (quoting Fed. R. Civ. P. 4(e)(1)).

        Plaintiff’s Certificate in Support of Default Judgment conclusively shows that Plaintiff

did not leave a copy of the summons and original complaint at Mr. Lown’s residence. Therefore,

service must have been made in compliance with Georgia law to be effective. It was not.

        First, there is no indication that the person who served the complaint was authorized to

serve process. See Smith v. Roundtree, No. CV 215-04, 2015 WL 5971587, at *3 (S.D. Ga. Oct.

        9
           Navient Corp. also has not been served with process since being added as a defendant. It is not
challenging service in an effort to expedite dismissal of Plaintiff’s frivolous claims with prejudice.

                                                   11
      Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 12 of 26



14, 2015) (recognizing O.C.G.A. § 9-11-4(c) identifies the only persons authorize to serve

process under Georgia law, including certain law enforcement personal, designated appointees,

and certified process servers); see also Barneman v. Int’l Longshoreman Ass’n, No. 2:17-CV-51,

2018 WL 664817, at *5 (S.D. Ga. Feb. 1, 2018) (“Here, Plaintiff mailed a copy of the complaint

without a waiver of service form or a summons to the Defendants. That does not comport with

the federal rules or with Georgia law of service. See O.C.G.A. § 9-11-4(c) (requiring service to

be effectuated by a sheriff or one appointed for that purpose). Defendants have properly pointed

out that this is insufficient, and Plaintiff failed to address this defect in his responsive brief. It is

the Plaintiff’s responsibility to prove that service occurred by the server’s affidavit.”).

        Second, service by mail is not an authorized means of service to a nonresident individual

defendant under Georgia law. Syer v. Wal-Mart Stores, Inc., 318 F. App’x 843, 844 (11th Cir.

2009) (holding service by mail is insufficient to deliver a copy of the summons and complaint to

an authorized agent under Federal Rule of Civil Procedure 4(h)(1)(B)); Walker v. Firestone, No.

2:07-CV-0105-RWS, 2008 WL 2744391, at *2 (N.D. Ga. July 11, 2008) (dismissing case in

which plaintiff attempted to effect service by mail, because neither the Federal Rules of Civil

Procedure nor applicable Georgia law permit service by mail); Ritts v. Dealers Alliance Credit

Corp., 989 F. Supp. 1475, 1478 (N.D. Ga. 1997) (holding “the mailing of a copy of the summons

and complaint along with a request for acknowledgment of service to Defendant’s registered

agent is not sufficient under Georgia law to perfect service”); Madden v. Cleland, 105 F.R.D.

520, 523 (N.D. Ga. 1985) (“Georgia law has no provision for service by mail.”). Plaintiff failed

to properly serve Mr. Lown; accordingly, this Court lacks personal jurisdiction over him.




                                                   12
      Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 13 of 26



         ii.   Mr. Lown should not be haled into a Georgia court.

       Plaintiff alleges no facts showing that Mr. Lown should be haled into a Georgia court in

his individual capacity. First, there are no well-pleaded allegations showing that Mr. Lown

committed a tort in Georgia, transacted business here, engaged in any other acts identified by

Georgia’s long-arm statute. See Ga. Code Ann. § 9-10-91. There also are no well-pleaded

allegations showing that such contacts gave rise to any claim stated in the Amended Complaint.

Because the Court cannot find “at least one prong of the long-arm statute is satisfied,” it should

not exercise personal jurisdiction over Mr. Lown. Diamond Crystal, 593 F.3d at 1259.

       Second, Plaintiff does not allege and cannot show that Mr. Lown, in his individual

capacity, lives in Georgia or has had continuous and systematic contacts with the State of

Georgia, so as to support this Court’s exercise of general personal jurisdiction. “The Georgia

Court of Appeals has made clear that the exercise of general jurisdiction under the Georgia long-

arm statute requires a ‘continuous and systematic business contact’ with the State of Georgia.”

Brannies, 67 F. Supp. 3d at 1367 (quoting Mitsubishi Motors Corp. v. Colemon, 290 Ga. App.

86, 89, 658 S.E.2d 843, 847 (2008)). Plaintiff alleges no such contacts here, and indeed cannot.

       Third, Plaintiff does not allege facts showing that Mr. Lown, in his personal capacity, had

any contacts with Georgia to support an exercise of specific personal jurisdiction. In fact,

Plaintiff alleges no conduct involving Mr. Lown at all—whether occurring in Georgia or directed

to Georgia. Mr. Lown instead appears to have been named solely for the purpose of harassment

and/or settlement leverage. As Plaintiff does not allege facts showing that any of his claims arose

from communications with Mr. Lown, this Court lacks personal jurisdiction over him.

       Fourth, it would be unfair and unreasonable to require Mr. Lown to appear hundreds of

miles away to defend Plaintiff’s frivolous claims. Mr. Lown hardly could have expected to be



                                                13
      Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 14 of 26



personally sued in a Georgia court under the circumstances of this case. Considering the lack of

merit in Plaintiff’s dispute, this Court should find that exercising jurisdiction would not further

the notions of substantial fair play and justice. To hold otherwise would encourage the filing of

similarly burdensome and baseless claims against a variety of individuals in their personal

capacities. Indeed, a cursory review of Plaintiff’s civil actions before this Court reveals a pattern

of filing lawsuits against various companies and agencies, as well as employees and officers in

their individual capacities. This Court should decline to permit Plaintiff’s improper tactics, and

dismiss Plaintiff’s Amended Complaint.

           Even if the Court had personal jurisdiction over Mr. Lown, Plaintiff fails to state a claim

upon which relief may be granted against him or Navient Corp.

   B. The Complaint does not allege a plausible claim under the FDCPA.

           This Court should dismiss Plaintiff’s FDCPA claim with prejudice because (i) he fails to

allege sufficient, non-conclusory facts to show that Mr. Lown and Navient Corp. are “debt

collectors” under the FDCPA and, even if he could (which is denied), (ii) the allegations of the

Amended Complaint, documents referred to therein, and matters of which judicial notice may be

taken, conclusively show that Plaintiff cannot state a viable claim.

      i.      Plaintiff fails to allege facts showing that Defendants are debt collectors.

           In order to state a claim under the FDCPA, Plaintiff must plead and prove facts showing

the plaintiff has been the subject of debt collection activity, (2) the defendant is a debt collector

under the FDCPA, and (3) the defendant acted in violation of the FDCPA during the course of

collection. Belle Terrace Presbyterian Church v. CC Recovery, No. CV 112-084, 2014 WL

317190, at *2 (S.D. Ga. Jan. 28, 2014) (citation omitted).

           The FDCPA generally defines a “debt collector,” as “any person who uses any

instrumentality of interstate commerce or the mails in any business the principal purpose of
                                                    14
      Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 15 of 26



which is the collection of any debts, or who regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C. § 1692(a)(6).

        However, § 1692(a)(6)(F)(iii) goes on specifically to exclude loan servicers from the

FDCPA when “collecting or attempting to collect any debt owed or due or asserted to be owed or

due another to the extent such activity . . . concerns a debt which was not in default at the time it

was obtained by such person. . . .” 15 U.S.C. § 1692(a)(6)(F)(iii).

        Under this clear statutory exemption, loan servicers are not “debt collectors” under the

FDCPA so long as they acquire or begin servicing a loan before the borrower’s default. Solis v.

CitiMortgage, Inc., 699 Fed. Appx. 891, 894 (11th Cir. Aug. 17, 2017) (citation omitted); accord

Carroll v. Bank of America, N.A., 2013 WL 1320755, at *4 (N.D. Ga. Mar. 28, 2013) (quoting

Humphrey v. Washington Mutual Bank, F.A., No. 1:06–CV–1367–JOF, 2007 WL 1630639, at *2

(N.D. Ga. June 1, 2007)) (recognizing the FDCPA “‘applies only to debt collectors and not to

creditors or . . . servicers’” engaging in first-party collection efforts).

        Because of this clear statutory language, courts have routinely held that loan servicers are

not debt collectors under the FDCPA if they acquired or began servicing a loan prior to the

borrower’s default. See Diaz v. First Marblehead Corp., 643 Fed. Appx. 916, 919 (11th Cir.

2016) (collecting cases). Similarly, courts have dismissed FDCPA claims against Navient Corp.

because plaintiffs were unable to plausibly allege that it qualified as a debt collector under the

statute. E.g., Caione v. Navient Corporation, No. 16-0806, 2016 WL 4432687, at * 4 (D.N.J.

Aug. 18, 2016) (dismissing the plaintiff’s complaint because “on the facts alleged [Navient] is

not a debt collector as defined by the statute”); Levy-Tatum v. Navient & Sallie Mae Bank, No.

CV 15-3794, 2016 WL 75231, at *7 (E.D. Pa. Jan. 7, 2016) (same).




                                                   15
       Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 16 of 26



         This Court similarly should find that neither Navient Corp. nor Mr. Lown is a debt

collector. Plaintiff makes the conclusory allegations that Mr. Lown “is a debt collector of

European descent . . . who regularly engages in the business of education for usury” and that

Navient Corp. “is a massive debt collector” that “collects usury payments form unsuspecting

students.” Exh. 1. at 94-95, ¶¶ 2, 3. These generic statements, which are not entitled to a

presumption of truth, are insufficient as a matter of law to show that either Defendant is a debt

collector.10 See, e.g., Whitledge v. Carrington Mortgage Servs., LLC, No. 15-CV-2686(PJS/LIB),

2015 WL 6561731, at *5 (D. Minn. Oct. 5, 2015), report and recommendation adopted, No. 15-

2686 (PJS/LIB), 2015 WL 6561493 (D. Minn. Oct. 29, 2015) (dismissing a pro se FDCPA claim

based on claims apparently derived from the same Clean Credit Report Process Package).

         Here, Plaintiff does not plausibly allege that either Defendant is a third-party collector of

his student loans, contend that his loans were in default before they began servicing them, or

make any other allegation showing that either Defendant is a debt collector under the FDCPA.11

Plaintiff’s claim therefore must be dismissed. See Solis, 699 Fed. Appx. at 894 (dismissing a

plaintiff’s complaint because he failed to allege facts “sufficient to establish that the defendants

meet the FDCPA’s definition of ‘debt collector’”); Correa v. BAC Home Loans Servicing, LP,

No. 6:11-cv-1197, 2012 WL 1176701, at *12 (M.D. Fla. Apr. 9, 2012) (“Plaintiff cites the




         10
            The same would be true if Navient Solutions, LLC was a defendant. E.g., Hodges v. Navient Sols., LLC,
No. 17-13485, 2018 WL 2837316, at *2 (E.D. Mich. June 11, 2018) (dismissing the Plaintiff’s complaint because
the Plaintiff did not establish that NSL was a debt collector under the FDCPA); see also Haysbert v. Navient
Solutions, Inc., No. 15-4144, 2016 WL 890297, at *11 (C.D. Cal. Mar. 8, 2016) (“numerous courts have found that
student loan servicers that begin servicing prior to default are not debt collectors under the FDCPA”).
         11
           Plaintiff’s conclusory contention in his “Brief in Support of Claim” that “NAVIENT is a debt collector as
defined by the CFPB and therefore the FDCPA” because it is “claiming to be in service of this debt” does not
change this analysis. Exh. 1 at 102, ¶ J. Even if Navient Corp. was Plaintiff’s student loan servicer (it is not), that
fact alone would be insufficient to show it is a debt collector under the FDCPA. See Whitledge, 2015 WL 6561731,
at *5 (dismissing a pro se FDCPA claim based on the exact same language in Plaintiff’s Complaint).

                                                         16
       Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 17 of 26



general definition for ‘debt collector’ and in a conclusory manner, states that [defendants] are

debt collectors. Such legal conclusions are insufficient to state a claim for relief”).

      ii.      Plaintiff cannot state a viable claim for violation of 15 U.S.C. § 1692g(b).

            15 U.S.C. § 1692g(b) provides that, if a consumer notifies a debt collector in writing that

a debt is disputed, the debt collector must cease collection of the debt until the debt collector

verifies the debt and mails the verification to the consumer. Id. However, a debt collector’s

obligation under § 1692g(b) is only triggered if the consumer notifies the debt collector of the

dispute within 30 days of receiving an initial communication from the debt collector. Id.; Bishop

v. Ross Earle & Bonan, P.A., 817 F.3d 1268, 1272 (11th Cir. 2016).

            In order to state a plausible claim, then, Plaintiff must allege that he “dispute[d] the debt

or any portion thereof within 30 days of receipt of the initial communication” from one of the

Defendants. Mack v. Progressive Fin. Servs., Inc., No. 4:13CV544, 2015 WL 123742, at *2

(E.D. Tex. Jan. 8, 2015) (citing 15 U.S.C. § 1692g(b)). Plaintiff alleges that he sent “validation

letters” to Navient. Exh. 1 at 100-01, ¶¶ C, E. But he identifies no initial communication to

which he was responding, or allege facts showing that he his request for validation was timely.

Any claim based on a failure to respond to the validation letters must fail.

     iii.      Plaintiff fails to state a claim based on verification of an “invalidated account.”

            15 U.S.C. § 1692e of the FDCPA states that “[a] debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of any debt.”

Id. The statute goes on to identify sixteen (16) non-exclusive means by which a debt collector

may violate this provision. Among them, § 1692e(8) prohibits debt collectors from

“[c]ommunicating or threatening to communicate to any person credit information which is

known or which should be known to be false. . . .” 15 U.S.C. § 1692e(8).



                                                     17
      Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 18 of 26



       “While Section 1692e generally imposes strict liability for violations, Section 1692e(8)

makes it a violation only where the plaintiff can show that the defendant knew or should have

known the information it was communicating to be false.” Carlisle v. Nat’l Commercial Servs.,

Inc., No. 1:14-CV-515-TWT, 2015 WL 4092817, at *12 (N.D. Ga. July 7, 2015), aff’d, 722 Fed.

Appx. 864 (11th Cir. 2018) (citations omitted). Thus, to state a claim under § 1692e(8), Plaintiff

“must allege sufficient factual allegations supporting the finding that [Defendants] knew or

should have known that the debt amount” reported to the CRAs “was false.” Sunga v. Rees

Broome, P.C., No. 1:09CV1119(JCC/TRJ), 2010 WL 1138319, at *4 (E.D. Va. Mar. 18, 2010).

       Reading the Amended Complaint very liberally, Plaintiff appears to claim that Navient

Corp. violated § 1692e(8) by “verifying an invalidated account” to the CRAs. Exh. 1 at 101, ¶ F.

But even if one or both of the Defendants was a debt collector (which is denied) and they failed

to respond to a written dispute about the student loans made within 30 days of an initial

communication (which is denied), the remedies for a violation of the FDCPA are the recovery of

actual damages, statutory damages, reasonable attorney’s fees, and costs. 15 U.S.C. 1692(k).

Nothing in the statute purports to void a disputed debt, much less without a court ruling.

Therefore, Defendants did not communicate false information to the CRAs as a matter of law.

       The central premise of Plaintiff’s FDCPA claims is that his student loans were

invalidated based on Navient Corp.’s allegedly insufficient response to two letters. This premise

fails as a matter of law and fact. Since neither Defendant plausibly communicated false

information to the CRAs, Plaintiff’s claim under § 1692e(8) should be dismissed with prejudice.




                                               18
      Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 19 of 26



   C. Plaintiff Fails to Allege a Plausible Claim for Violation of the FCRA.

       The FCRA imposes two general categories of duties on furnishers of information: (1)

duties to provide accurate information to CRAs under 15 U.S.C. § 1681s-2(a); and (2) duties

when responding to a notice of dispute received from a CRA under 15 U.S.C. § 1681s–2(b).

       Enforcement of the first set of duties under § 1681s-2(a) is limited to government entities.

15 U.S.C. §§ 1681s-2(c)-(d); Zoluaga v. BAC Home Loans Servicing, L.P., No. 4:11-CV-369,

2011 WL 5600377, at *5 (E.D. Tex. Nov. 16, 2011) (“A violation of any of the duties described

in section 1681s–2(a) does not give rise to a private right of action.”).

       A furnisher may be liable for a negligent or willful violation of its duties under § 1681s-

2(b). See 15 U.S.C. §§ 1681o, 1681n. However, these duties arise only after it receives a notice

of dispute from a CRA. 15 U.S.C. § 1681s-2(b)(1) (stating that furnishers must comply with

discrete duties “[a]fter receiving notice . . . of a dispute with regard to the completeness or

accuracy of any information provided by a person to a [CRA]”); Green v. RBS Nat’l Bank, 288

F. App’x 641, 642 (11th Cir. 2008) (per curiam) (holding the FCRA provides a private right of

action “only if the furnisher received notice of the consumer’s dispute from a [CRA]”).

       Plaintiff alleges he was “injured by the Defendants . . . because they reported false or

invalid debt,” Exh. 1 at 095, ¶ 1, and purports to seek correction of “errors on his personal credit

report, id. at 1. He further complains that “Navient intentionally continues to report an invalid

debt on [Plaintiff’s] credit report and continues to benefit by making claims against [Plaintiff’s]

credit.” Id. at 096, ¶ 11. According to him, “the accounts should have never been on the credit

reports nor subsequently placed on the credit reports after the accounts were invalidated.” Id. at

90. To the extent these allegations can be liberally read to assert an FCRA claim, Plaintiff fails to

state a plausible private right of action and his claim should be dismissed with prejudice.



                                                 19
      Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 20 of 26



      i.      Neither Defendant is a “furnisher of information” subject to the FCRA.

           Plaintiff does not, and cannot, plausibly allege that Mr. Lown or Navient Corp. are

“furnishers” of credit information under the FCRA. See 15 U.S.C. 1681s-2 (imposing

responsibilities only on “furnishers of information”); see also Meisel v. USA Shade and Fabric

Structures, Inc., 795 F. Supp. 2d 481, 484 n.1 (N.D. Tex. 2011) (defining a furnisher as “an

entity which transmits information concerning a particular debt owed by a particular consumer to

consumer reporting agencies”). Since Plaintiff pleads no facts showing either Defendant is a

furnisher of information, any FCRA claim against them must fail as a matter of law.

     ii.      There is no private right of action for merely furnishing inaccurate information.

           Plaintiff’s Amended Complaint might be generously read to allege that Defendants

violated the FCRA by furnishing information to the CRAs that they knew or had reasonable

cause to believe was inaccurate due to his direct dispute and alleged invalidation of the student

loans, 15 U.S.C. § 1681s-2(a)(1)(A); and by furnishing information to the CRAs after receiving

notice that specific information was inaccurate, i.e., information relating to the allegedly invalid

student loans, when the information was “in fact, inaccurate,” 15 U.S.C. § 1681s-2(a)(1)(B).

           As explained above, the central premise of this claim—that Plaintiff’s student loans were

invalidated, and therefore any credit reporting was inaccurate—fails as a matter of fact and law.

Setting that aside, Plaintiff’s claims also fail as a matter of law because there is no private right

of action for violation of § 1681s-2(a). Felts v. Wells Fargo Bank, N.A., 893 F.3d 1305, 1312

(11th Cir. 2018) (“Consumers have no private right of action against furnishers for reporting

inaccurate information to CRAs regarding consumer accounts.”); see also, e.g., Dotson v.

Midland Credit Mgmt., Inc., No. CV 210-017, 2010 WL 11474066, at *3 (S.D. Ga. July 29,

2010); Smith v. Franklin Collection Serv., No. 2:18-CV-00016-ACA, 2018 WL 4144994, at *6



                                                  20
      Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 21 of 26



(N.D. Ala. Aug. 30, 2018). This Court accordingly should dismiss Plaintiff’s FCRA claim, if

any, with prejudice.

    iii.      Plaintiff fails to allege that Defendants received notice of any dispute from a CRA.

           As mentioned above, the duties of a ‘furnisher of information’ under § 1681s–2(b) attach

only “where ‘the furnisher [of the disputed information] received notice of the consumer’s

dispute from a consumer reporting agency.’” Dotson v. Midland Credit Mgmt., Inc., No. CV

210-017, 2010 WL 11474066, at *3 (S.D. Ga. July 29, 2010) (quoting Peart v. Shippie, 345 Fed.

Appx. 384, 386 (11th Cir. 2009). “A notice of disputed information directly by the consumer to a

furnisher does not trigger a furnisher’s duties under § 1681s-2(b).” Chiang, 595 F.3d at 35 n.8

           To state a claim under the FCRA, a plaintiff must allege and prove that (1) he disputed

the accuracy or completeness of information to a CRA, and (2) the CRA notified the furnisher of

the consumer’s dispute. Shaunfield v. Experian Info. Sols., Inc., 991 F. Supp. 2d 786, 805 (N.D.

Tex. 2014) (citations omitted) (footnote omitted). Plaintiff pleads neither.

           At best, Plaintiff alleges that he directly disputed his debt with Navient Solutions, LLC in

two validation letters. Receipt of these letters, standing alone, cannot support an FCRA claim as

a matter of law. Chiang, 595 F.3d at 35 (“Although a consumer may dispute credit information

directly to a furnisher, as [plaintiff] has done, the consumer has no private right of action if the

furnisher does not reasonably investigate the consumer’s claim after direct notification.”). Any

claims alleged by Plaintiff under the FCRA therefore should be dismissed with prejudice.

     iv.      Plaintiff fails to allege facts showing a plausible violation of § 1681s–2(b).

           Plaintiff’s FCRA claims also fail because, even if he had alleged that Defendants

received a notice of dispute from a CRA, his Amended Complaint includes no facts showing a

violation of any of the duties imposed by §§ 1681s-2(b)(1)(A)-(E). There are simply no facts

from which the Court could find that Defendants “failed to take appropriate action regarding

                                                   21
      Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 22 of 26



[any] dispute.” Douglas v. Select Portfolio Servicing, Inc., No. 4:14-1329, 2015 WL 1064623, at

*7 (S.D. Tex. Mar. 11, 2015) (citations omitted); see also Rios v. Randolph Brooks Fed. Credit

Union, No. 5:13-CV-946-DAE, 2014 WL 3897806, at *3 (W.D. Tex. Aug. 8, 2014) (dismissing

FCRA claims where the complaint contained “only conclusory allegations and bare recitations of

the law”); Mendoza v. GE Capital Retail Bank, No. SA-12-CA-226-XR, 2012 WL 1038754, at

*3 (W.D. Tex. Mar. 27, 2012) (citation omitted) (“Nothing in § 1681s–2(b) requires defendant to

correct information simply because the consumer believes it is erroneous.”).

          Without more, Plaintiff’s claims must be dismissed. See Smith v. Bank of Am. Home

Loans, 968 F. Supp. 2d 1159, 1167 (M.D. Fla. 2013) (“It is unclear whether plaintiffs allege that

[the furnisher] failed to conduct any investigation. To the extent an investigation was conducted,

it is unclear how the investigation failed to meet the requirements of the statute. Therefore,

plaintiffs have failed to put [the furnisher] on notice as to the nature of their alleged violation of

15 U.S.C. § 1681s–2(b).”). Alternatively, the Court should dismiss his claims based on his more

specific failure to plausibly identify any inaccurate information furnished by either Defendant.

     v.      Plaintiff fails to allege facts identifying any particular inaccuracy in his credit report
             based on information that either Defendant furnished to the CRAs.

          To plead a viable claim under the FCRA, a plaintiff is “‘required, at a minimum, to allege

factual content showing an inaccuracy in his credit report.’” Petrou v. Navient Corp., No. 17-cv-

02033, 2018 WL 3020160, at *2 (S.D. Cal. June 15, 2018) (quoting Banks v. ACS Educ., 638 F.

App’x 587, 590 (9th Cir. 2016)); see also Humphrey v. Navient Sols., Inc., No. 16-CV-370-JDP,

2017 WL 4083593, at *1 (W.D. Wis. Sept. 13, 2017) (stating that a plaintiff must establish

furnished information was inaccurate to show harm); Heras v. Nelnet, Inc., No. CV 16–6388

FMO (PLAx), 2017 WL 4586334, at *2 (C.D. Cal. Apr. 28, 2017) (noting a the plaintiff’s failure

to show furnished information was inaccurate was “fatal to his claim against defendant”).


                                                  22
      Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 23 of 26



       Plaintiff’s only allegation suggesting that Defendants furnished inaccurate information to

CRAs is that his student loans were “invalidated” by an alleged FDCPA violation, and therefore

should not have been reported. As discussed above, this allegation is baseless. Because Plaintiff

pleads no other facts identifying any incomplete or inaccurate information allegedly furnished by

either Defendant to the CRAs or any basis on which to conclude that information was, in fact,

inaccurate or incomplete, his FCRA claim also fails as a matter of law for this reason.

       Because this deficiency is incurable, any FCRA claim conceivably made against

Defendants in the Amended Complaint should be dismissed with prejudice.

   D. Plaintiff cannot state a claim under Georgia’s Uniform Commercial Code.

       Defendants do not read Plaintiff’s Amended Complaint as attempting to state a claim

under Georgia’s UCC. See Exh. 1 at 94-102 (requesting relief only under the FDCPA). Even if it

did, the claim would fail. “Navient cannot be found to have violated the UCC by failing to

‘present’ the original promissory note for plaintiff’s inspection, as the UCC does not require

Navient to do so.” Spyer v. Navient Sols., Inc., No. 15-3814 (NLH/JS), 2016 WL 1046789, at *4

(D.N.J. Mar. 15, 2016), reconsideration denied, No. 15-3814 (NLH/JS), 2016 WL 5852849

(D.N.J. Oct. 4, 2016). Any claim on this basis should be dismissed with prejudice.

   E. Plaintiff is Not Entitled to Injunctive Relief.

       Plaintiff’s request for relief fails directly alongside the merits of his claims. However, his

request for an order directing Defendants to request deletion of the student loans from his credit

report, effectively seeking a permanent mandatory injunction, also fails as a matter of law under

the FDCPA and FCRA. See Jordan v. Jordan, No. 1:12-CV-01257-TCB-GGB, 2012 WL

13014586, at *6 (N.D. Ga. Oct. 29, 2012), report and recommendation adopted sub nom. Jordan

v. JP Morgan Chase Bank, No. N.A., 1:12-CV-1257-TCB, 2012 WL 13014723 (N.D. Ga. Nov.

19, 2012) (citations omitted) (dismissing request for injunctive relief under the FDCPA “because

                                                23
      Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 24 of 26



the FDCPA does not provide for injunctive relief”); Daniels v. Experian Info. Sols., Inc., No. CV

109-017, 2009 WL 1811548, at *4 (S.D. Ga. June 24, 2009) (dismissing request for injunctive

relief finding that “injunctive and declaratory relief are not available to private litigants under the

FCRA.”). Plaintiff’s request for injunctive relief therefore also must be dismissed with prejudice.

   F. Plaintiff’s history of frivolous filings support additional relief to deter similar filings
      against Defendants, Navient Solutions, LLC, and their employees.

       “Access to the courts is unquestionably a right of considerable constitutional significance,

but it is neither absolute nor unconditional.” Wilson v. Georgia State Prison, No. 1:17-CV-597-

SCJ, 2017 WL 5505304, at *1 (N.D. Ga. Mar. 17, 2017) (citations and quotation marks omitted).

“Frivolous and vexatious law suits threaten the availability of a well-functioning judiciary to all

litigants.” Miller v. Donald, 541 F.3d 1091, 1096 (11th Cir. 2008); see also Procup v. Strickland,

792 F.2d 1069, 1072 (11th Cir. 1986) (“Every lawsuit filed, no matter how frivolous or

repetitious, requires the investment of court time, whether the complaint is reviewed initially by

a law clerk, a staff attorney, a magistrate, or the judge.”). Therefore, condition and restriction on

a plaintiff’s access to the courts may be “necessary to preserve the judicial resource for all other

persons.” Miller v. Donald, 541 F.3d 1091, 1096 (11th Cir. 2008).

       Review of the Court’s docket on PACER shows that Plaintiff has recently filed several

frivolous claims in this District. Moreover, this Court has already warned Plaintiff about filing

baseless lawsuits and imposed limitations on his ability to do so. See, e.g., Bro T. Hesed-El v.

Poff, No. 1:18-cv-00079-JRH-BKE (S.D. Ga. June 21, 2018), ECF No. 9 (copy attached hereto

as Exhibit 5) (noting that should the requirement of a frivolity bond “not deter Plaintiff from his

baseless filings, the Court may impose stronger filing restrictions in the future.”).

       Since this Court’s June 2018 warning, Plaintiff has restarted litigation this previously

dormant case (albeit in state court) and filed an amended complaint re-asserting his frivolous


                                                  24
      Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 25 of 26



claims. He also continues to litigate baseless claims in other actions pending before this Court.

E.g., Hesed-El v. Federal Nat’l Mortg. Assoc., et al., No. 1:17-cv-00146-JRH-BKE (S.D. Ga.);

Hesed-El v. Aldridge Pite, LLP, et al., No.1:18-cv-00005-JRH-BKE (S.D. Ga).

       Considering the history and nature of Plaintiff’s filings since the Court’s June 2018

warning, additional limitations are warranted to prevent Defendants, the Court, and others from

expending unnecessary time and resources in response. Using the United States District Court’s

decision in Wilson v. Georgia State Prison, No. 1:17-CV-597-SCJ, 2017 WL 5505304, (N.D.

Ga. Mar. 17, 2017), as a guide, Defendant requests that the Court impose the following

restrictions for a period of one year on all civil cases Plaintiff seeks to commence:

                1. For all new cases [Plaintiff] seeks to initiate after entry of this Order,
       the Clerk shall receive the papers he submits, open a miscellaneous case number,
       and forward the documents to the duty judge in this case to determine whether
       [Plaintiff] qualifies as indigent and whether he has stated a claim with any
       arguable merit. Upon receipt, the Court will read and consider [Plaintiff’s] filings.
       Only if a given pleading alleges a plausible claim for relief will the Court allow it
       to be filed. See 28 U.S.C. § 1915(e).

               2. The Clerk shall not docket any further motions or papers in a case
       dismissed pursuant to this directive, except for a notice of appeal. Any papers
       other than a notice of appeal will be retained digitally by the Clerk for appellate
       and historical purposes only. If a notice of appeal is filed, the Clerk shall forward
       a copy of the Court's ruling in this case, the notice of appeal, and the dismissed
       complaint to the Court of Appeals. [Plaintiff] shall remain responsible for
       appellate filing fees (or he may move this Court for IFP status on appeal, per Fed.
       R. App. P. 24).

Wilson, 2017 WL 5505304, at *3.

                                      VI.    CONCLUSION

       Plaintiff’s frivolous claims were manufactured to give Defendants a difficult choice: to

pay Plaintiff to go away and acquiesce to his demands for invalidation of legitimate obligations

(including debts owed to the United States), or to pay much more to an attorney to defend the

case. This abuse of the judicial system should be stopped. For all the reasons above, the Court


                                                 25
      Case 1:18-cv-00200-JRH-BKE Document 7 Filed 11/20/18 Page 26 of 26



should dismiss Plaintiff’s claims with prejudice, restrict his ability to proceed on similarly

frivolous filings in the future, and award all further relief the Court deems proper and just.


 Dated: November 20, 2018                       Respectfully submitted,

                                               /s/ Daniel B. Millman
                                               Daniel B. Millman
                                               Georgia Bar No. 603728

                                               HUNTON ANDREWS KURTH LLP
                                               Bank of America Plaza, Suite 4100
                                               600 Peachtree Street, N.E.
                                               Atlanta, Georgia 30308
                                               Telephone: 404-888-4000
                                               Facsimile: 404-888-4190
                                               E-mail: dmillman@huntonAK.com



                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2018 a copy of the foregoing document was filed

electronically with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to all parties and counsel of record. A copy also was mailed to Plaintiff via certified

mail and regular mail at the following address:

       Bro T. Hesed-El, ARR
       Trust Mail
       PO Box 5327
       Augusta, GA 30916
       404-455-1869
       Teamwork3620@gmail.com

                                                       /s/Daniel B. Millman
                                                       Daniel B. Millman




                                                  26
